Exhibit 10.2

SIXTH AMENDMENT TO AMENDED AND RESTATED
CREDIT AGREEMENT

This SIXTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”)
is made and entered into as of the 30th day of March, 2007, by and among Dover
Downs Gaming & Entertainment, Inc. (the “Borrower”) and Wilmington Trust
Company, a Delaware banking corporation, its successors and assigns (“WTC”), and
Mercantile-Safe Deposit & Trust Company, a Maryland banking corporation, its
successors and assigns (“Mercantile,” and together with WTC, the “Banks”) and
WTC, as agent (the “Agent”).

WHEREAS, the Borrower, WTC, PNC Bank, Delaware, a Delaware banking corporation
(“PNC Delaware”), Mercantile and the Agent have entered into an Amended and
Restated Credit Agreement, dated as of March 25, 2002, as amended by the
Amendment to Amended and Restated Credit Agreement, dated as of August 12, 2002,
the Second Amendment to Amended and Restated Credit Agreement, dated as of
February 19, 2004, the Third Amendment to Amended and Restated Credit Agreement,
dated as of November 5, 2004, the Fourth Amendment to Amended and Restated
Credit Agreement, dated as of December 14, 2005, and the Fifth Amendment to
Amended and Restated Credit Agreement, dated as of April 18, 2006 (as so
amended, the “Agreement”), pursuant to which WTC, PNC Delaware and Mercantile
agreed to make available certain credit facilities to the Borrower; and

WHEREAS, PNC Delaware and Mercantile have become affiliated banks and PNC
Delaware has assigned to Mercantile its obligations as a Bank under the
Agreement; and

WHEREAS, the Borrower, the Banks and the Agent desire to amend the Agreement as
set forth herein.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound hereby, the
parties hereto hereby agree as follows:


SECTION 1.  DEFINED TERMS.  CAPITALIZED TERMS USED HEREIN AND NOT OTHERWISE
DEFINED ARE USED AS DEFINED IN THE AGREEMENT.


SECTION 2.  AMENDMENTS.


2.1.          THE DEFINITION OF REQUIRED BANKS FOUND IN SECTION 1.1 OF THE
AGREEMENT IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:

““Required Banks”:  shall mean all of the Banks.”


2.2.          THE DEFINITION OF TERMINATION DATE FOUND IN SECTION 1.1 OF THE
AGREEMENT IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:


--------------------------------------------------------------------------------


““Termination Date”:  the earlier of (a) April 17, 2012, or such later date to
which the Termination Date shall have been extended pursuant to Section 2.10(d)
and (b) the date the Commitments are terminated as provided herein.”


2.3.          SCHEDULE I OF THE AGREEMENT IS HEREBY AMENDED AND RESTATED IN ITS
ENTIRETY TO READ AS SET FORTH IN SCHEDULE I ATTACHED HERETO.


SECTION 3.  REPRESENTATIONS AND WARRANTIES.  THE BORROWER HEREBY REPRESENTS AND
WARRANTS TO THE AGENT AND THE BANKS AS FOLLOWS:


(A)           EACH OF THE REPRESENTATIONS AND WARRANTIES OF THE BORROWER IN THE
AGREEMENT IS TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS IF MADE AS OF
THE DATE HEREOF AFTER GIVING EFFECT TO THIS AMENDMENT.


(B)           AS OF THE DATE HEREOF, AND AFTER GIVING EFFECT TO THIS AMENDMENT,
NO DEFAULT OR EVENT OF DEFAULT EXISTS.


(C)           NO CONSENT, APPROVAL OR AUTHORIZATION OF, OR REGISTRATION WITH ANY
PERSON IS REQUIRED IN CONNECTION WITH THE EXECUTION, DELIVERY OR PERFORMANCE BY
THE BORROWER OF THIS AMENDMENT.


SECTION 4.  CLOSING FEES.  THE BORROWER SHALL PAY TO THE AGENT FOR THE ACCOUNT
OF THE BANKS PRO RATA IN ACCORDANCE WITH SECTION 2.16 OF THE AGREEMENT AN
EXTENSION FEE IN THE AMOUNT OF $15,000.00 PAYABLE UPON THE PARTIES’ EXECUTION OF
THIS AMENDMENT.


SECTION 5.  BINDING EFFECT.  THIS AMENDMENT SHALL BE BINDING UPON, AND SHALL
INURE TO THE BENEFIT OF, THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS.


SECTION 6.  EXECUTION IN COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN ANY
NUMBER OF COUNTERPARTS, ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE
SAME INSTRUMENT, AND ANY OF THE PARTIES HERETO MAY EXECUTE THIS AMENDMENT BY
SIGNING ANY SUCH COUNTERPART.


SECTION 7.  AGREEMENT IN EFFECT.  EXCEPT AS HEREBY AMENDED, THE AGREEMENT SHALL
REMAIN IN FULL FORCE AND EFFECT.


SECTION 8.  GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO ITS
PRINCIPLES OF CONFLICT OF LAWS, ALL RIGHTS AND REMEDIES BEING GOVERNED BY
DELAWARE’S SUBSTANTIVE LAWS.

[SIGNATURE PAGE FOLLOWS]

2


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first above written.

 

DOVER DOWNS GAMING & ENTERTAINMENT, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Timothy R. Horne

 

 

 

 

Name:

 

Timothy R. Horne

 

 

 

 

Title:

 

Sr. Vice President — Finance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WILMINGTON TRUST COMPANY, as Agent and as a Bank

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Michael B. Gast

 

 

 

 

Name:

 

Michael B. Gast

 

 

 

 

Title:

 

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MERCANTILE-SAFE DEPOSIT & TRUST COMPANY, as a Bank

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ C. Douglas Sawyer

 

 

 

 

Name:

 

C. Douglas Sawyer

 

 

 

 

Title:

 

Sr. Vice President

 

 

Acknowledged and Agreed as of

 

 

 

 

March 30, 2007

 

 

 

 

 

 

 

 

 

 

 

DOVER DOWNS, INC., as Guarantor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Timothy R. Horne

 

 

 

 

Name:

 

Timothy R. Horne

 

 

 

 

Title:

 

Sr. Vice President — Finance

 

 

 

 

 

3


--------------------------------------------------------------------------------


SCHEDULE I

BANK AND COMMITMENT INFORMATION

Bank and Address

 

Commitment

 

Swing Line

Commitment

 

Wilmington Trust Company

121 South State Street

Dover, DE19901

Attn: Michael B. Gast

 

$55,000,000 through September  30, 2007,

then $65,000,000 through December 31,

2009, then $52,000,000 through December 31,

2010, then $44,200,000 through December 31, 2011,

then $39,000,000 thereafter

 

$

5,000,000

 

 

 

 

 

 

 

Mercantile-Safe Deposit & Trust Company

Two Hopkins Plaza, 5th Floor

Baltimore, MD 21201

Attn: C. Douglas Sawyer

 

$50,000,000 through September 30, 2007

then $60,000,000 through December 31,

2009, then $48,000,000 through December 31,

2010, then $40,800,000 through December 31,

2011, then $36,000,000 thereafter

 

 

 

 

 

 

 

 

 

Total:

 

$105,000,000 through September 30, 2007,

then $125,000,000 through December 31,

2009, then $100,000,000 through December 31,

2010, then $85,000,000 through December 31,

2011, then $75,000,000 thereafter

 

$

5,000,000

 

 


--------------------------------------------------------------------------------